Citation Nr: 1220685	
Decision Date: 06/13/12    Archive Date: 06/22/12

DOCKET NO.  05-09 524	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to service connection for sleep apnea, to include as secondary to a service-connected anaphylactic bee sting allergy.  

4.  Entitlement to service connection for a left ankle disorder.  

5.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for a right ankle disorder.  

6.  Entitlement to a rating in excess of 10 percent for a psychological disorder, to include depression and a dysthymic disorder, prior to December 15, 2010, and in excess of 30 percent on and after December 15, 2010.  

7.  Entitlement to an increased (compensable) rating for an anaphylactic bee sting allergy.  

8.  Entitlement to a total disability rating for compensation due to individual unemployability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The Veteran served on active duty from active duty from July 1972 to February 1973, followed by service in the Ohio National Guard from February 1982 to December 1995 and prior Reserve component service totaling three months and one day, including several periods of active duty for training.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, to include a May 2008 denial of the Veteran's May 2006 claim for increase for his psychological disorder.  Five of the listed issues identified on the title page of this document were previously before the Board in November 2010, at which time they were remanded to the RO via the VA's Appeals Management Center (AMC) located in Washington, DC, so that additional development could be undertaken.  Following the AMC's attempts to complete the requested actions, the case has since been returned to the Board for further review.  

While the case remained in remand status, the Veteran in July 2011 submitted a VA Form 9, Appeal to the Board of Veteran's Appeals, in which he indicated a desire to appeal an adverse action of the RO entered in October 2010, denying his original claim for service connection for a left ankle disorder and a claim to reopen for service connection for a right ankle disorder.  He therein requested a Board videoconference hearing as to those issues.  The aforementioned rating decision is not now contained within the Veteran's VA claims folder, but is part of the virtual VA file and it otherwise unclear whether a statement of the case was ever issued, and, also, whether the June 2011 submission is a notice of disagreement or substantive appeal.  Given that it is at least a notice of disagreement, remand under Manlincon v. West, 12 Vet. App. 238 (1999), to facilitate issuance of a statement of the case and scheduling of the requested hearing is necessary.  

The issue of TDIU entitlement has been raised during the pendency of the Veteran's appeal.  Notice is taken that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the U.S. Court of Appeals for Veterans Claims (Court) held that a TDIU claim is part of an increased rating claim when such a claim is raised by a veteran or otherwise reasonably raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that a veteran is appealing the rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  To that extent, the question of TDIU entitlement is within the Board's jurisdiction and is addressed further in the REMAND below.  

The issues of the Veteran's entitlement to service connection for hearing loss, tinnitus, and sleep apnea and an increased rating for an anaphylactic bee sting allergy, as well as the issues referenced in the preceding paragraphs, are addressed in the REMAND portion of the decision and are REMANDED to the RO via the AMC.  

FINDINGS OF FACT

1.  Prior to November 29, 2006, the Veteran's service-connected psychological disorder involving depression and dysthymia was manifested by only limited social and industrial impairment.  

2.  On and after November 29, 2006, the Veteran's service-connected psychological disorder involving depression and dysthymia was manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as a flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships, but no greater degree of impairment.  

3.  The applicable rating criteria are adequate for the rating of all pertinent manifestations of the service-connected disability under review at this time.  


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a rating in excess of 10 percent for a psychological disorder involving depression and dysthymia for the period prior to November 29, 2006, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326, 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9499-9433 (2011). 

2.  The criteria for the assignment of a rating of 50 percent rating, but none greater, for a psychological disorder involving depression and dysthymia for the period on and after November 29, 2006, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326, 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9499-9433 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist & Stegall Compliance

This matter was previously remanded by the Board in November 2010 in order to facilitate the conduct of additional evidentiary and/or procedural development of the Veteran's claim for increase for his psychological disorder filed in May 2006.  All of the actions previously sought by the Board through its prior development request as applicable to that issue now appear to have been completed as directed, and it is of note that neither the Veteran, nor his representative, contends otherwise.  See Stegall v. West, 11 Vet. App. 268, 270-71 (1998). 

Before addressing the merits of the Veteran's claim for an increased rating, the Board is required to ensure that the VA's duties to notify and assist have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; see Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000).  The notification obligation in this case was accomplished by way of the RO's letter, dated in December 2006, which was mailed to the Veteran at his address of record by the RO.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA notice is to be furnished to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Here, the initial VCAA notice was provided to the Veteran prior to the initial adjudication of the claim at issue in 2008, in accord with Pelegrini.  On that basis, and in the absence of any allegation of prejudice by or on behalf of the Veteran, the Board cannot conclude that any defect either as to substance or timing of the notice provided affected the essential fairness of the adjudication with resulting prejudice to the Veteran.  To that extent, in the absence of any allegation by or on behalf of the Veteran as to noncompliance, VA is found to have complied fully with its notification obligations.  

The RO also provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran has not made the RO, AMC, or the Board aware of any additional evidence that needs to be obtained in order to decide fairly the claim herein addressed on its merits, and has not argued that any error or deficiency in the accomplishment of the duty to assist has prejudiced him in the adjudication of his appeal.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  

The record indicates that the Veteran has been provided two VA medical examinations with respect to the disability at issue during the course of this appeal.  The focus of those examinations was the severity of the disorder evaluated at that time, and the reports from those evaluations are found to be sufficiently detailed as to permit fair and equitable consideration of the merits of the issue presented.  Those examinations are adequate because they fully described the extent of the disability in question in terms of the VA's rating criteria.  Accordingly, further development action relative to the disorder at issue is not required.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

In view of the forgoing, the Board finds that VA has satisfied its duty to assist under the governing law and regulations.  

Merits of the Claims

Disability ratings are intended to compensate impairment in earnings capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes (DCs) identify the various disabilities.  Id.  Evaluation of a service-connected disorder requires a review of the Veteran's entire medical history regarding that disorder. 3 8 C.F.R. §§ 4.1, 4.2. 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14 (2011).  Both the use of manifestations not resulting from service-connected disease or injury in establishing the service-connected evaluation, and the evaluation of the same manifestation under different diagnoses are to be avoided.  Id.; Esteban v. Brown, 6 Vet. App. 259 (1994).

Notice is taken that in Hart v. Mansfield, 21 Vet. App. 505 (2007), it was held that "staged ratings are appropriate for an increased-rating claim when the factual findings shown distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings."  No basis for drawing a distinction between initial rating and increased rating claims for applying staged ratings was therein noted. 

By its rating decision of February 2005, the RO granted service connection for a psychological disorder, including depression and a dysthymic disorder, as secondary to service-connected disability of an anaphylactic bee sting allergy.  Assignment was made of a 10 percent schedular evaluation from October 2002 under DC 9499-9433.  The RO thereafter determined that the Veteran had initiated a claim for increase for the disorder in question in May 2006, and it was the May 2008 denial of that claim that forms the basis of the instant appeal.  No further increase was granted by the RO in May 2008, but by subsequent AMC action in November 2011 the rating for the Veteran's psychological disorder was increased from 10 percent to 30 percent, effective from December 15, 2010.   Thus, the questions presented for review is whether a rating, be it schedular or extraschedular, in excess of 10 percent is for assignment prior to December 15, 2010, and whether a rating in excess of 30 percent is warranted for the period on and after December 15, 2010.  

The Veteran's psychological disorder with depression and dysthymia has been evaluated by the RO under DC 9499-9433.  That combination of DCs signifies the rating of an unlisted disorder under those criteria most closely analogous thereto.  See 38 C.F.R. §§ 4.20, 4.21, 4.130 (2011).  

Under 38 C.F.R. § 4.130, DC 9433, a 10 percent rating is assigned where there is occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress or, symptoms controlled by continuous medication.  A 30 percent evaluation is assigned for occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  A 50 percent rating is warranted if one exhibits occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.  

A 70 percent evaluation is warranted if one exhibits occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  Suicidal ideation; obsessional rituals which interfere with routine actives; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); or an inability to establish and maintain effective relationships.  Id. 

A 100 percent rating is assigned when there is total occupational or social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id. 

The symptoms recited in the criteria in the rating schedule for evaluating mental disorders are "not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In adjudicating a claim for an increased rating, the adjudicator must consider all symptoms of a claimant's service-connected mental condition that affect the level of occupational or social impairment.  Id. at 443.  The criteria for a 70 percent rating are met if there are deficiencies in most of the areas of work, school, family relations, judgment, thinking, and mood.  Bowling v. Principi, 15 Vet. App. 1, 11-14 (2001). 

The Global Assessment of Functioning (GAF) is a scale reflecting the psychological, social and occupational functioning on a hypothetical continuum of mental health-illness.  Diagnostic and Statistical Manual of Mental Disorders 32 (4th ed. 1994); see also Carpenter v. Brown, 8 Vet. App. 240, 243 (1995).  A GAF of 51-60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF of 41-50 indicates serious symptoms (e.g. suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF of 31-40 indicates some impairment in reality testing or communication (e.g. speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g. depressed man avoids friends, neglects family, and is unable to work).  A GAF scale score of 21 to 30 denotes behavior that is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment (e.g., sometimes incoherent, acts grossly inappropriately, suicidal preoccupation) or inability to function is almost all areas (e.g., stays in bed all day; no job, home or friends).  Id.  

It is the Veteran's primary contention that his service-connected psychological disorder warrants ratings in excess of those previously assigned.  He alleges that his fear of bee stings and a possibly fatal reaction thereto affect his level of depression and that higher ratings are in order.  In rating the disorder in question, the RO and AMC have denied any rating in excess of 10 percent for the period prior to December 2010 on the basis that the Veteran's depression was largely attributed to his ongoing sleep apnea, as opposed to his bee sting allergy.  

Review of the record indicates that, during the period prior to May 2005, treating VA medical personnel attributed the Veteran's depression and anxiety due to his fear of bee stings, as well as life situations, surgery for congestive heart failure, and sleep apnea, among other reasons.  Beginning in or about October 2003, an attending clinician ascribed the Veteran's dysthymia to his sleep apnea, with assignment of a GAF of 45.  During 2005 and 2006, the Veteran continued to be seen by VA clinicians, but his dysthymia was attributed by those clinicians to his sleep apnea.  The GAF scores assigned prior to November 2006 ranged from 45 to 48, and during that period, there was noted to be stress related to a move, the stroke suffered by the Veteran's spouse, and the Veteran's new role as her caregiver.  When he underwent his yearly evaluation by a VA psychiatrist on November 29, 2006, dysthymia was diagnosed but not specifically attributed to any particular disorder.  GAF scores from 48 to 55 were assigned by the psychiatrist and a VA social worker.  Notation was made that, in addition to his VA treatment, the Veteran was seen monthly by a private psychologist under a Worker's Compensation settlement for a back injury and its complications.  

A GAF score of 55 was assigned in March and October 2007 for dysthymia not attributed to any specific entity.  Increased anxiety was noted and treated in May 2007, when treatment was also being administered for sepsis.  On the occasion of a VA examination in May 2008, the Veteran reported that he became hysterical in the presence of bees based on his prior reaction to bee stings involving labored respiration.  It was his belief that if he were stung again, death would result.  Psychological testing revealed servious psychiatric symptoms which had increased since last evaluated and were linked to his "medical condition."  In the VA examiner's opinion, the Veteran's depression had clearly increased, although the source of his depression was at issue.  The Veteran was noted to likely fear bee stings, but it was unlikely that his fears were responsible for the increased depression, citing the Veteran's carrying of a Benadryl kit that would mitigate the effects of any potential sting and not result in the consequences of prior stings.  In sum, the VA examiner concluded that the Veteran's medical condition was most responsible for his increased depression, with a recent colostomy resulting in debilitation.  The diagnosis was of a major depressive disorder; a GAF score of 50 was assigned.  

In August 2008, a VA psychologist entered a diagnosis of a dysthymic disorder and assigned a GAF of 55, noting that the Veteran's depressive symptoms were seemingly related to multiple health problems and financial difficulties.  In December 2008, the Veteran testified at an RO hearing that he was adversely affected by his depression based on his fears of being stung by a bee and dying.  He reported taking psychotropic medication for treatment of his depression.  
Further treatment for depression was received from 2008 to 2011, with assignment of a GAF score of 55 in August 2009.  In April 2011, the Veteran's depression was evaluated as moderately high due to an increasing number of medical problems and in May 2011, some improvement in his depression level was observed by an attending VA clinician.  

The Veteran offered sworn testimony at his May 2010 videoconference hearing before the Board that he had nightmares of swarming bees and that his spouse indicated to him that he was striking out, often hitting her, which he attributed to his fending off of the attacking bees.  Also described were panic attacks associated with potential bee exposure involving hyperventilation, sweating, nausea, and trembling.  

The most recent VA examination was conducted in December 2010 at the Board's request, which entailed a review of medical records and the VA claims folder.  Complaints of a frequently depressed mood, disturbed sleep, fatigue, helplessness, and diminished concentration were set forth.  Some improvement on psychometric testing was noted from the last administration in 2008, but the scores from each session were noted to reflect the presence of severe depressive symptomatology.  Findings from examination and testing yielded a diagnosis of a dysthymic disorder and a GAF score of 55, indicating high moderate to severe symptoms due to impairment in social, vocational, and mental functioning.  The VA examiner found that the Veteran's attribution of all of his mood symptoms to his fear of bees to be unrealistic.  His fear of bees and stings was but one contributing factor, there being many other physical ailments affecting his mood.  

The Veteran's depression is more disabling than is reflected by either the 10 or 30 percent ratings assigned in connection with his May 2006 claim for increase, but it is unclear what portion of his depression is due to his bee sting allergy.  Concerns are raised by the record as to the role of other entities unrelated to the service-connected anaphylactic bee sting allergy that is the basis for the grant of secondary grant of service connection for a psychological disorder involving dysthymia.  It is quite clear that during the period from May 2005 to November 2006, the Veteran's depression was attributed by treating clinicians as being exclusively the result of his sleep apnea, regardless of his reported fears involving bee stings.  That is not to say that the Veteran lacks competency and credibility to state what comes to him through his senses, particularly as to what he is feeling and doing at any given time.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  On balance, however, a preponderance of the evidence is against the assignment of more than a 10 percent rating for depression prior to November 29, 2006.  

Beginning on November 29, 2006, the medical evidence is less definitive in attributing the primary manifestations of the Veteran's mood disorder to his ongoing sleep apnea, although there is defined evidence indicating that the Veteran's deteriorating health irrespective of his bee sting allergy, in addition to the stroke suffered by his spouse and financial difficulties, contributed to his dysthymia.  The degree to which those manifestations may be attributed to the bee sting allergy, as opposed to some other source, is not sufficiently defined and, in such an instance, the symptoms in the aggregate must be evaluated.  Distinguishing between manifestations attributable to service-and nonservice-connected disability may not always be possible, such that rating of a single, combined entity encompassing all manifestations is directed by Mittleider v. West, 11 Vet. App. 181, 182 (1998) (when examiners are not able to distinguish the symptoms and/or degree of impairment due to a service-connected disability from any other diagnosed disorder, VA must consider all symptoms in the adjudication of the claim).  This is the case, here, and to that extent a 50 percent schedular evaluation, but none greater, is judged to be in order throughout the period from November 26, 2006, to the present.  The assigned 50 percent rating contemplates the existence of occupational and social impairment with reduced reliability and productivity levels, but there is otherwise not shown to be a level of impairment on and after November 29, 2006, warranting any schedular evaluation in excess of 50 percent.  

A determination of whether the claimant is entitled to an extraschedular rating under 38 C.F.R. § 3.321(b) is required, and this is a three-step inquiry.  First, the Board must determine if the evidence presents such an exceptional disability picture that the available schedular evaluation for that service-connected disability is inadequate.  To do this, the Board or the RO must determine if the criteria found in the rating schedule reasonably describes the claimant's disability level and symptomatology.  If this is the case, the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral for extraschedular consideration is required. 

If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, the Board must determine whether the claimant's exceptional disability picture exhibits other related factors, such as marked interference with employment and frequent periods of hospitalization.  If the Board determines that the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, and the disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization, the case must be referred for completion of the third step--to determine whether, to accord justice, an extraschedular rating must be assigned.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).

In this instance, the Veteran's service connected psychological disorder involving depression and dysthymia is clearly accounted for under the applicable DC.  The principal manifestations are those involving social and industrial impairment caused by depression and related symptoms which are full addressed by DC 9499-9433.  There is otherwise no indication in the record that the pertinent DC fails to describe adequately or contemplate the current disability level of his disorder, and, as such, the question of extraschedular consideration need not proceed further, as there exists no basis for the assignment of any extraschedular rating for the disability at issue.  

In sum, not more than a 10 percent rating is for assignment prior to November 29, 2006, but a 50 percent rating, but none greater, is warranted on and after November 29, 2006.  


ORDER

A rating in excess of 10 percent for a psychological disorder involving depression and dysthymia prior to November 29, 2006, is denied.  

A rating of 50 percent, but none greater, is granted for a psychological disorder involving depression and dysthymia on and after November 29, 2006, subject to those provisions governing the payment of monetary benefits.  


REMAND

As indicated in the Introduction above, further actions are necessary regarding the issues presented as to the Veteran's original claim or claim to reopen for service connection for ankle disorders.  If no statement of the case has been issued to date, then issue a statement of the case under Manlincon, supra, and advise the Veteran in writing of the requirements for perfection of his appeal.  If the statement of the case has been previously issued, then afford the Veteran his requested Board videoconference hearing, as sought in the VA Form 9 submitted in July 2011.  


As part of the Board's remand of November 2010, the AMC was to afford the Veteran VA examinations as to his claimed hearing loss and tinnitus and for evaluation of his bee sting allergy.  As well, the report of a VA examination in 2008 was to be returned to the examiner for entry of an opinion as to the probability of direct service incurrence of the Veteran's claimed sleep apnea.  In addition, the question of unemployability due exclusively to service-connected disablement was to be addressed by a medical professional.   

The requested development was not completed on remand to the extent indicated, and remand to facilitate corrective actions is deemed necessary.  A remand by the Board confers upon the Veteran or other claimant, as a matter of law, the right to compliance with the Board's remand order.  Stegall v. West, 11 Vet. App. 268, 270-71 (1998).  VA's duty to assist includes providing an adequate examination when such an examination is indicated.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  Once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, VA must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  An examination is adequate if it "takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one."  Id.  An examination must be based upon consideration of the Veteran's prior medical history and examinations.  Stefl, 21 Vet. App. at 123.  

Here, the VA clinician who evaluated the severity of the Veteran's bee sting allergy and sleep apnea reviewed only three-volumes of the Veteran's claims folder as a basis for her evaluations, when in fact the Veteran's VA claims folder encompasses five volumes.  The examining VA audiologist reviewed the claimed folder in its entirety but failed to respond fully to the Board's question as to the likelihood that the Veteran's hearing loss and/or tinnitus originated in service.  Rather, the VA audiologist limited her opinion to the question of whether the claimed disorders were caused or related to excessive noise in service.  The medical question of total disablement due to service-connected disorders was not addressed on remand and it is also evident that, although the Board did not direct the AMC to further develop the question of aggravation of the Veteran's claimed sleep apnea by his service-connected bee sting allergy, that matter was not fully addressed by any previously obtained medical opinion on file.  

A disability will be service connected when that disability is "proximately due to or the result of a service-connected disease or injury."  38 C.F.R. § 3.310(a) (2011).  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected. 38 C.F.R. § 3.310(b) (2011).  Judicial precedent is to the effect that "not due to," "not cause by," or "not related to" a service-connected disability is insufficient to address the question of aggravation under § 3.310(b).  See Allen v. Brown, 7 Vet. App. 439, 449 (1995) ("[I]t is a big stretch of the English language to construe the phrase 'no etiological relationship between the veteran's service-connected right knee arthritis and the subsequent onset of left knee and bilateral hip arthritis' as encompassing aggravation, especially considering the use of the word 'onset.'").  

Accordingly, the case is REMANDED for the following actions:

1.  Issue a statement of the case, if none already has been issued, regarding the RO's adverse action in October 2010, denying the Veteran's original claim for service connection for a left ankle disorder and his claim to reopen for service connection for a right ankle disorder.  If the statement of the case has already been issued, consider the Veteran's appeal therefor to be perfected and afford him the requested Board videoconference hearing in connection with his July 2011 request therefor.  

2.  Obtain for inclusion in the claims folder all pertinent records of VA treatment, not already on file.  

3.  Thereafter, return the report of the VA audiologic examination conducted on December 17, 2010, by E. R. Kalous, for the preparation of an addendum to her earlier report.  The issue to be addressed is the likelihood that the Veteran's hearing loss and/or tinnitus are of service origin.  If Dr. Kalous is unavailable or in the event she desires to further examine the Veteran, the Veteran should be accorded an additional VA examination at the applicable VA medical facility for evaluation of the nature and etiology of his claimed bilateral hearing loss and tinnitus.  The Veteran's VA claims folder in its entirety should be provided to Dr. Kalous or her designee for use in the study of this case and the author of the addendum should indicate whether the claims folder was provided and reviewed.  

Upon completion of the above, Dr. Kalous or other VA examiner is asked to address the following questions in detail, providing a rationale for each opinion furnished: 

a)  Is it at least as likely as not (50 percent or greater probability) that the Veteran's claimed bilateral hearing loss and/or tinnitus originated in service or is otherwise related to his military service?

b)  Is it at least as likely as not (50 percent or greater probability) that any sensorineural hearing of the Veteran originated during the one-year period following his separation from service, and, if so, how and to what degree was it manifested?

The VA examiner is advised that the term as likely as not does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of direct and presumptive service incurrence as against such matters.  More likely and as likely support the contended relationship; less likely weighs against the claim. 

4.  Thereafter, return the report of the VA infectious, immune, and nutritional disabilities examination conducted on December 17, 2010, by A. B. Schechter, M.D., for the preparation of an addendum to her earlier report.  If Dr. Schechter is unavailable or in the event she desires to further examine the Veteran, the Veteran should be accorded one or more additional VA examinations at the applicable VA medical facility for evaluation of the nature and etiology of his claimed sleep apnea and the nature and severity of his bee sting allergy.  The Veteran's VA claims folder in its entirety should be provided to Dr. Schechter or her designee for use in the study of this case and the author of the addendum should indicate whether the claims folder was provided and reviewed.  

Dr. Schechter should, after a review of the claims folder, indicate whether any change to her earlier findings as to the current nature and severity of the Veteran's bee sting allergy is warranted, and, if so, those changes should be fully detailed.  Conversely, if no change is warranted, a statement to that effect should be placed in writing.  

Upon completion of the above, Dr. Schechter or other VA examiner is asked to address the following questions in detail, providing a rationale for each opinion furnished: 

a)  Is it at least as likely as not (50 percent or greater probability) that the Veteran's claimed sleep apnea originated in service or is otherwise related to his military service?

b)  Is it at least as likely as not (50 percent or greater probability) that a service-connected bee sting allergy either caused or aggravated the Veteran's sleep apnea?  If it is determined that any claimed disorder was worsened by a service-connected disorder, to the extent that it is possible the examiner should indicate the approximate degree of disability or baseline (e.g., mild, moderate, severe) before the onset of the aggravation.

The VA examiner is advised that the term as likely as not does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of service incurrence or aggravation as against such matters.  More likely and as likely support the contended relationship; less likely weighs against the claim. 

The VA examiner is further informed that aggravation for legal purposes is defined as a worsening of the underlying disability beyond its natural progression versus a temporary flare-up of symptoms. 

5.  Afford the Veteran a VA medical examination in order to determine whether his service-connected disorders, alone, preclude him from obtaining and maintain gainful employment.  The claims folder in its entirety should be provided to the VA examiner for use in the study of this case and the report prepared should reflect the examiner's statement as to whether in fact the claims folder was made available and reviewed.  Such examination should include the taking of a complete medical history and the conduct of a clinical or mental status examination, and all diagnostic testing deemed necessary by the examiner. 

Upon completion of the above, the VA examiner is asked to address the following question in detail, providing a rationale for the opinion furnished: 

Is it at least as likely as not (50 percent or greater probability) that the Veteran's multiple service-connected disabilities by themselves preclude substantially gainful employment (more than marginal employment) consistent with the Veteran's educational and occupational background, but without regard to his age? 

The clinician is advised that the term as likely as not does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of unemployability as to find against.  More likely and as likely support the contended unemployability; less likely weighs against the claim. 

6.  Lastly, readjudicate the issues remaining on appeal and if any benefit sought on appeal continues to be denied, the Veteran and his representative must be provided with a supplemental statement of the case, followed by an appropriate period of time for a response.  The case should then be returned to the Board for further review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


